245 F.2d 279
100 U.S.App.D.C. 346, 113 U.S.P.Q. 504
Richard T. KEATING, Appellant,v.Robert C. WATSON, Commissioner of Patents of the UnitedStates, Appellee.
Nos. 13612, 13613.
United States Court of Appeals District of Columbia Circuit.
Argued May 16, 1957.Decided June 13, 1957.

[100 U.S.App.D.C. 347] Mr. William E. Lucas, Chicago, Ill., of the bar of the Supreme Court of Illinois, pro hac vice, by special leave of Court, with whom Mr. William L. Mathis, Washington, D.C., was on the brief, for appellant.  Mr. J. Preston Swecker, Washington, D.C., also entered an appearance for appellant.
Mr. Joseph Schimmel, Atty., U.S. Patent Office, with whom Mr. Clarence W. Moore, Solicitor, U.S. Patent Office, was on the brief, for appellee.  Mr. H. S. Miller (now deceased), Atty., U.S. Patent Office, also entered an appearance for appellee.
Before BAZELON, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
These appeals are from the District Court's dismissal of appellant's two suits against the Commissioner of Patents, under 35 U.S.C. § 145, seeking issuance of two patents.  We agree with the opinion below, D.D.C.1956, 145 F. Supp. 191, that none of the claims define anything inventive over the prior art.


2
Affirmed.